 

Exhibit 10.10

 

BioRestorative Therapies, Inc.

555 Heritage Drive, Suite 130

Jupiter, Florida 33458

 

April 18, 2012

 

TDA Consulting Services, Inc.

200 Glades Road

Boca Raton, Florida 33432

Attention: Todd Adler, President

 

Gentlemen:

 

Reference is made to the Consulting Agreement, dated as of February 17, 2011,
between BioRestorative Therapies, Inc. (formerly Stem Cell Assurance, Inc.) (the
“Company”) and TDA Consulting Services, Inc. (the “Consultant”) (the “Consulting
Agreement”).

 

The parties hereby agree that the term of the Consulting Agreement is extended
for an additional period of nine (9) months until December 31, 2012 and that,
during such additional nine (9) month period, the Consultant shall be entitled
to a fee of ten thousand dollars ($10,000) per month (an aggregate of $90,000)
payable in advance on the first day of each month commencing as of April 1, 2012
and through December 1, 2012. As additional compensation for the Services (as
defined in the Consulting Agreement), (a) the Consultant shall be entitled to a
bonus of twenty thousand dollars ($20,000), payable to the extent of fifty
percent (50%) thereof on August 31, 2012 and fifty percent (50%) thereof on
December 31, 2012, and (b) concurrently with the execution of this letter, the
Consultant is being granted a warrant for the purchase of fifteen million
(15,000,000) shares of the Company’s common stock, $.001 par value, which
warrant shall be exercisable during the period commencing on January 1, 2013 and
terminating on the fifth anniversary of the date hereof, at an exercise price of
three cents ($.03) per share.

 

Except as amended hereby, the Consulting Agreement shall continue in full force
and effect in accordance with its terms.

 

  Very truly yours,       BIORESTORATIVE THERAPIES, INC.       By: /s/      
Mark Weinreb     Chief Executive Officer

 



Agreed:       TDA CONSULTING SERVICES, INC.       By: /s/       Todd Adler    
President  

 



 

 

